DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08 March 2021 has been entered.

Claim Objections
Claims 1 and 32 are objected to because of the following informalities:
Claim 1, line 11: “the carbon black” should read “carbon black”.
Claim 32, lines 10-11: “the perylene red” should read “perylene red”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 25-28, 30-33, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi et al. (US 2005/0208292 A1, “Kuramochi”) in view of Ikehara et al. (US 2009/0043523 A1, “Ikehara”), Mitchell et al. (Finding Chrome Formulations Puzzling?, “Mitchell”), and Encyclopædia Britannica (surface coating), and the evidence provided by BASF (PALIGOEN ® RED K3580) and Chemical Book (Carbon Black (1333-86-4)).
With respect to claims 1, 27, and 32, Kuramochi discloses multilayer coating film for automobiles ([0006]) comprising a colored base coating (D) on a surface to be 
While Kuramochi discloses the colored base coating (D) includes extender pigments ([0041]), Kuramochi does not disclose barium sulfate as the extender pigment.
Encyclopædia Britannica teaches extender pigments enhance the mechanical, thermal, and barrier properties of coatings and teaches that barium sulfate is a common extender pigment (Page 4, “Filler, or extender, pigments”, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating of Kuramochi to include barium sulfate as the extender pigment as taught by Encyclopædia Britannica in order to enhance the mechanical, thermal, and barrier properties of the coating (Encyclopædia Britannica, page 4, “Filler, or extender, pigments”, 1st paragraph). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Kuramochi in view of Encyclopædia Britannica does not disclose a surface smoothness of the colored base layer being 8 or less in a measurement value Wd measured by WaveScan DOI manufactured by BYK-Gardner, nor wherein the aluminum flakes have a surface roughness Ra of 100 nm or less.
Ikehara teaches that the Wd value obtained by WaveScan DOI manufactured by BYK-Gardner can be used as information of the coating appearance evaluation ([0023-0026]), especially when it can be used to calculate the preference score of a coating of an automobile ([0024]). As evidenced by Ikehara Table 6, shown below, samples of automobile coatings with Wd values of 4.3 or less consistently had preference ratings of at least 3.22 out of 5, which indicates favorability of the coating from various consumers 
    PNG
    media_image1.png
    364
    1164
    media_image1.png
    Greyscale
[AltContent: textbox (Ikehara Table 6)]coating ([0018]).
Kuramochi in view of Encyclopædia Britannica and Ikehara are analogous inventions in the field of automobile coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smoothness of the colored base layer of Kuramochi in view of Encyclopædia Britannica to have a smoothness Wd value of 4.3 or less as measured by WaveScan DOI as taught by Ikehara in order to provide an automobile coating with a smoothness preferential to consumers so that the consumers are more likely to purchase an automobile with such coating. While there is no explicit teaching from Kuramochi in view of Ikehara that the smoothness is for a colored base layer, one of ordinary skill in the art would be able to apply the teaching of Ikehara to any layer, including a colored base layer, to provide an automobile with desired smoothness.
Kuramochi in view of Encyclopædia Britannica and Ikehara does not teach wherein the aluminum flakes have a surface roughness Ra of 100 nm or less.
Mitchell teaches aluminum flakes having a mean surface roughness of 3.6 nm provide a surface for the maximum specular reflection of light, delivering a smooth, nd paragraph).
Kuramochi in view of Encyclopædia Britannica and Ikehara and Mitchell are analogous inventions in the field of aluminum flakes for coating applications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aluminum flakes of Kuramochi in view of Encyclopædia Britannica and Ikehara to have a surface roughness of 3.6 nm as taught by Mitchell in order to provide a coating with aluminum flakes having highly reflective, brilliant finishes with outstanding flop (Mitchell, page 2, “VMP Surface Properties”, 2nd paragraph).
Regarding the area occupancy of the bright materials in the bright material-containing layer, Kuramochi discloses the amount of aluminum flakes in the metallic base paint (A) is from 5 to 100 parts by weight ([0015]). Kuramochi additionally discloses various pigments, including perylene red, for use in the metallic base paint (A) ([0049]). To calculate the area occupancy, some values from Production Example 3 of Kuramochi ([0049]) were used, along with the broader teachings of Kuramochi for the aluminum flakes and the thickness of the metallic base paint (A), which ranges from 0.3 µm to 5 µm ([0026]). Production Example 3 makes use of perylene red as the colored pigment in an amount of 5 parts, 30 parts of aluminum flakes having an average particle size of about 15 µm and a thickness of 0.1 µm (100 nm), 70 parts of an acrylic resin with a hydroxyl group, and 30 parts of a butyl etherified melamine resin in the presence of solvent ([0047-0049]); to show the area occupancy overlaps, the thickness of the film was set to 5 µm, which falls within the claimed range, and the amount of aluminum 3, as evidenced by Chemical Book (see Chemical Book, page 2, “Density”). As evidenced by BASF, perylene red has a density of 1.4 g/cm3 (see BASF, page 1, “Physical Properties”, “Density”). The aluminum flakes have a density of 2.7 g/cm3 (see affidavit filed 24 August 2020, page 4, Table 1) The hydroxyl group containing acrylic resin has a density of 1.188 g/cm3; the melamine resin has a density of 1.574 g/cm3 (see Table 3 supplied 09 December 2020 by Applicant’s attorney for the interview conducted on 09 December 2020 and included with this action). The values of various area occupancies for a film with a thickness of 5 µm is shown below; the values are derived from the equations submitted by Applicant in the affidavit filed 24 August 2020. There are four sets of tables, shown on the following pages, where there are two for each pigment – one assumes 50% dilution of the resins due to the solvent, and the other assumes no dilution.

    PNG
    media_image3.png
    350
    1160
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    136
    1188
    media_image4.png
    Greyscale
[AltContent: textbox (Carbon Black as Colorant 50% Dilution)]

    PNG
    media_image7.png
    351
    1160
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    125
    1188
    media_image8.png
    Greyscale
[AltContent: textbox (Carbon Black as Colorant
No Dilution)]

    PNG
    media_image11.png
    350
    1160
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    136
    1188
    media_image12.png
    Greyscale
[AltContent: textbox (Perylene Red as Colorant
50% Dilution)]

    PNG
    media_image15.png
    351
    1160
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    125
    1188
    media_image16.png
    Greyscale
[AltContent: textbox (Perylene Red as Colorant
No Dilution)]
As can be seen in the above tables, at 50% dilution, the area occupancy when carbon black is the colorant and having aluminum flakes present at 5 parts by mass and 9 parts by mass is 36.91% and 64.25%, respectively. When there is no dilution, the area occupancy when carbon black is the colorant and having aluminum flakes present at 9.5 parts by mass and 17.5 parts by mass is 36.29% and 64.59%, respectively. When there is 50% dilution and perylene red acting as the colorant with aluminum flakes present at 5 parts by mass and 9 parts by mass, the area occupancy is 36.25% and 63.14%, respectively. When there is no dilution and perylene red acting as the colorant with aluminum flakes present at 9.5 parts by mass and 17.5 parts by mass, the area occupancy is 35.96% and 64.00%, respectively. As can be seen, the area occupancy of the aluminum flakes of Kuramochi in view of Encyclopædia Britannica, Ikehara, Mitchell, and the evidence provided by Chemical Book and BASF falls within the claimed range. 
With respect to claims 3, 28, and 33, Kuramochi discloses the thickness of the aluminum flakes is 0.1 µm to 1 µm (100 nm to 1,000 nm) ([0047]), which overlaps with that presently claimed.
With respect to claims 25, 30, and 35, Kuramochi discloses a clear color coating (B), i.e. transparent clear layer, is applied atop the metallic base coating (A) ([0008]), i.e. the transparent clear layer is layered directly on the bright material-containing layer.
With respect to claims 26, 31, and 36,.
Claims 11, 29, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi et al. (US 2005/0208292 A1) in view of Ikehara et al. (US 2009/0043523 A1), Mitchell et al. (Finding Chrome Formulations Puzzling?), Encyclopædia Britannica (surface coating), and the evidence provided by BASF (PALIGOEN ® RED K3580) and Chemical Book (Carbon Black (1333-86-4)), hereinafter “modified Kuramochi” as applied to claims 1, 27, and 32 above, and further in view of Adachi et al. (US 6,448,345 B1, “Adachi”).
With respect to claims 11, 29, and 34, modified Kuramochi does not teach wherein the aluminum flakes are oriented at an angle of 3 degrees or less with respect to a surface of the bright material-containing layer.
Adachi teaches aluminum flakes that are oriented to be close to parallel so as to provide greater brilliancy that varies even with a slight change in the angle of view and thus achieves a higher flip-flop (Col. 17, lines 10-20).
Modified Kuramochi and Adachi are analogous inventions in the field of multilayer automobile coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aluminum flakes of modified Kuramochi to be as close to parallel as taught by Adachi, including to the angle as presently claimed, in order to provide an automobile coating with great brilliancy that varies even with a slight change in the angle of view and thus achieves a higher flip-flop value (Adachi, Col. 17, lines 10-20).


Response to Arguments
Due to the amendments of claims 1, 27, and 32, the 35 U.S.C. 112(a) rejections of claims 1, 3, 11, and 25-36 are withdrawn.
Applicant’s arguments filed 08 March 2021 and supported by a declaration filed 08 March 2021 with respect to the rejections of claims 1, 3, 11, and 25-36 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kuramochi et al. (US 2005/0208292 A1) in view of Ikehara et al. (US 2009/0043523 A1), Mitchell et al. (Finding Chrome Formulations Puzzling?), Encyclopædia Britannica (surface coating), and the evidence provided by BASF (PALIGOEN ® RED K3580) and Chemical Book (Carbon Black (1333-86-4)) for claims 1, 3, 25-28, 30-33, and 35-36, and Kuramochi et al. in view of Ikehara et al., Mitchell et al., Encyclopædia Britannica, and the evidence provided by BASF and Chemical Book, and further in view of Adachi et al. (US 6,448,345 B1) for claims 11, 29, and 34.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787